DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 2/3/22. Applicants elected Group I drawn to claims 47-59 without traverse. Applicant also elected HCDR sequences SEQ ID NOS: 2, 13, 4; LCDR sequences SEQ ID NOS: 6, 7, 8, VH SEQ ID NO: 18 and VL SEQ ID NO: 9. Claims 60-74 remain withdrawn as drawn to unelected invention.
3. The Office discussed the possibility of obtaining a terminal claimer and amending the claims to allow the application with the attorney of record Michael Vetter on March 17th. The Office was informed to formerly send an office action. 
Priority
4. Receipt is acknowledged of certified copies of papers: PCT/EP18/56312, filed March 13, 2018; GB/1804027.9, filed March 13, 2018; GB/1804028.7, filed March 13, 2018; GB/1804029.5, filed March 13, 2018, required by 37 CFR 1.55 in application number 16352717.
Specification
5. The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.

Information Disclosure Statement
6.  The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. For foreign language documents, the Office has only considered the English abstract.
Claim Rejections - 35 USC § 112
7.The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
7a, Claim 51 recites “the antibody or antigen-binding fragment thereof of claim 47, wherein the antibody or antigen-binding fragment thereof is …, a domain antibody or a single domain antibody”; but claim 47 requires the antibody with both heavy chain and light chain variable domains. Therefore claim 51 fails to encompass all limitations of claim 47. (See Bannas et al. Frontiers in Immunology, vol 8, article 1603).


 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8a. Claims 47-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 and 15-18 of U.S. Patent No.10,745,485 B2 (thereinafter Pat.485, Appl. No.: 16/352,717, Date of Patent: 2020-08-18, cited in IDS 2/3/22). Although the claims at issue are not identical, they are not patentably distinct from each other because variable heavy and light chain sequences claimed in the instant invention are disclosed in ‘485 patent claims.
Pat 485, claims disclose
2. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment comprises a variable heavy chain sequence having at least 95% sequence identity to the variable heavy chain region sequence of aCD25-a-686-HCDR123 amino acid sequence (SEQ ID NO:5). 

3. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment comprises a variable light chain sequence having at least 95% sequence identity to the variable light chain region sequence of aCD25-a-686-LCDR123 amino acid (SEQ ID NO: 9). 

4. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment is a monoclonal antibody, a domain 

5. The antibody or antigen-binding fragment of claim 1, wherein the antibody is selected from the group consisting of IgG1, IgG2, IgG3, and IgG4 isotype antibodies. 

6. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment is comprised in a bispecific antibody, a multispecific antibody, or an immunoconjugate further comprising a therapeutic or diagnostic agent. 

7. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment binds the extracellular domain of human CD25. 

8. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment binds cells expressing human CD25 on their surface and is an anti-CD25 Antibody Agent. 

9. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment does not inhibit the binding of Interleukin-2 (IL-2) to CD25. 

10. The antibody or antigen-binding fragment of claim 1, wherein the antibody or antigen-binding fragment does not inhibit the signalling of Interleukin-2 (IL-2) via CD25. 

11. The antibody or an antigen-binding fragment of claim 1 wherein the antibody or antigen-binding fragment is afucosylated. 

15. An antibody or antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment thereof comprises: a) an HCDR2 region selected from the group consisting of AIIPVFGTASYAQKFQG (SEQ ID NO: 13), GIIPIFGDASYAQKFQG (SEQ ID NO: 14), GIIPIFGDANYAQKLQG (SEQ ID NO: 15), GIIPLFGRANYAQKFQG (SEQ ID NO: 16) and GIIPVFGQANYAQKFQG (SEQ ID NO: 17); b) an HCDR1 region selected from the group consisting of GTFSSLAIT (SEQ ID NO: 10), GTFSSLAIS (SEQ ID NO: 2), GTFSALAIS (SEQ ID NO: 11) and GTFSSLAIF (SEQ ID NO: 12); c) aCD25-a-686-HCDR3 amino acid sequence (SEQ ID NO: 4) as variable heavy chain complementarity determining region 3; d) aCD25-a-686-LCDR1 amino acid sequence (SEQ ID NO: 6) as variable light chain complementarity determining region 1; e) aCD25-a-686-LCDR2 amino acid sequence (SEQ ID NO: 7) as variable light chain complementarity determining region 2; and f) aCD25-a-686-LCDR3 amino acid sequence (SEQ ID NO: 8) as variable light chain complementarity determining region 3. 

16. An antibody or antigen-binding fragment of claim 15, wherein the antibody or antigen-binding fragment thereof comprises a variable heavy chain comprising a sequence having at least 95% sequence identity to a variable heavy chain region sequence selected from aCD25-a-686-m1-HCDR123 amino acid sequence (SEQ ID NO: 18), aCD25-a-686-m2-HCDR123 amino acid sequence (SEQ ID NO: 19), aCD25-a-686-m3-HCDR123 amino acid sequence (SEQ ID NO: 20), aCD25-a-686-m4-HCDR123 amino acid sequence (SEQ ID NO: 21), and aCD25-a-686-m5-HCDR123 amino acid sequence (SEQ ID NO: 22). 

17. An antibody or antigen-binding fragment of claim 15, wherein the antibody or antigen-binding fragment comprises a variable light chain comprising a sequence having at least 95% sequence identity to SEQ ID NO: 9. 

18. An antibody or antigen-binding fragment, wherein the antibody or antigen-binding fragment thereof comprises: a) a variable heavy chain comprising a aCD25-a-686-m1-HCDR123 amino acid sequence (SEQ ID NO: 18) and a variable light chain comprising a aCD25-a-686-m1-LCDR123 amino acid sequence (SEQ ID NO: 9); b) a variable heavy chain comprising a aCD25-a-686-m2-HCDR123 amino acid sequence (SEQ ID NO: 19) and a variable light chain comprising a aCD25-a-686-m2-LCDR123 amino acid sequence (SEQ ID NO: 9); c) a variable heavy chain comprising a aCD25-a-686-m3-HCDR123 amino acid sequence (SEQ ID NO: 20) and a variable light chain comprising a aCD25-a-686-m3-LCDR123 amino acid sequence (SEQ ID NO: 9); d) a variable heavy chain comprising a aCD25-a-686-m4-HCDR123 amino acid sequence (SEQ ID NO: 21) and a variable light chain comprising a aCD25-a-686-m4-LCDR123 amino acid sequence (SEQ ID NO: 9); or e) a variable heavy chain comprising a aCD25-a-686-m5-HCDR123 amino acid sequence (SEQ ID NO: 22) and a variable light chain comprising a aCD25-a-686-m5-LCDR123 amino acid sequence (SEQ ID NO: 9)

For example, SEQ ID NO:18 and SEQ ID NO:9 of the I’495 patent is identical to SEQ ID NO:18 and SEQ ID NO:9 of the instant invention.
US-16-352-717-18
; Sequence 18, Application US/16352717
; Patent No. 10745485
; GENERAL INFORMATION
;  APPLICANT: TUSK THERAPEUTICS LTD
;  APPLICANT:CANCER RESEARCH TECHNOLOGY LIMITED
;  TITLE OF INVENTION: ANTI-CD25 ANTIBODY AGENTS
;  FILE REFERENCE: P115242WO
;  CURRENT APPLICATION NUMBER: US/16/352,717
;  CURRENT FILING DATE: 2019-03-13
;  PRIOR APPLICATION NUMBER: US62642248
;  PRIOR FILING DATE: 2018-03-13
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-16-352-717-18

  Query Match             100.0%;  Score 619;  DB 3;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSLAISWVRQAPGQGLEWMGAIIPVFGTASY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGGSVSGTLVDFDIWGQGTMVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGGSVSGTLVDFDIWGQGTMVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

RESULT 1
US-16-352-717-9
; Sequence 9, Application US/16352717
; Patent No. 10745485
; GENERAL INFORMATION
;  APPLICANT: TUSK THERAPEUTICS LTD
;  APPLICANT:CANCER RESEARCH TECHNOLOGY LIMITED
;  TITLE OF INVENTION: ANTI-CD25 ANTIBODY AGENTS
;  FILE REFERENCE: P115242WO
;  CURRENT APPLICATION NUMBER: US/16/352,717
;  CURRENT FILING DATE: 2019-03-13
;  PRIOR APPLICATION NUMBER: US62642248
;  PRIOR FILING DATE: 2018-03-13
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: homo sapiens
US-16-352-717-9

  Query Match             100.0%;  Score 555;  DB 3;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNIYPITFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNIYPITFGGGTKVEIK 107



	Claims 4-11 of ‘485 patent specifically recite the limitation of claims 51-58.
As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept 
8b. Claims 47-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30 of copending Application No.16/628, 713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application discloses specific CD25 antibody which reads on the generis antibody disclosed in the ‘713 application. Additional therapeutic agents are disclosed in claim 53. Check point inhibitors are disclosed in the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9. Amino acid sequences are free of prior art.  No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645